Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 8/9/2022, has been entered. 
Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US Pub. No. 2015/0016109 A1), hereafter referred to as Ogata, in view of Honma (WIPO Pub. No. 2016042800A using translation PDF provided with the Office Action mailed 5/13/2022).

As to claim 1, Ogata discloses a light-emitting device (fig 1A, device 1; [0034], shown in further detail in figs 7-8) comprising:
a mounting board (fig 7, board 10) having an upper surface provided with a wiring pattern (31, 32, 33, 34, 35, 42) thereon;
a plurality of light-emitting elements (fig 8, LEDs 22) mounted on the wiring pattern (31-35, 42) and connected in series and/or in parallel through the wiring pattern ([0036]-[0037]);
at least one wire (41) electrically contacting a part of the wiring pattern (31) to another part of the wiring pattern (33); and 
wherein the wiring pattern comprises a plurality of wire connection regions (42), each of the wire connection regions being spaced apart from each other at a distance such that the connection regions are connected by the wire that is a wire bonded structure ([0092]) extending between the connection regions to establish one of a plurality of connection patterns (41 is wire bonded to regions 42), each of the plurality of connection patterns has different numbers of series connection and parallel connection of the light-emitting elements by the wire ([0036]-[0037]),
wherein a plurality of rows of the light-emitting elements (22) are disposed on the wiring pattern (31-35, 42), each row of the rows of the light-emitting elements (fig 8) being formed of a part of the light-emitting elements (22). 
Ogata does not explicitly disclose a first reflective member partially covering the upper surface of the mounting board except for the wiring pattern. 
Nonetheless, Honma discloses a first reflective member (figs 1-3, reflective member 81) partially covering an upper surface of a mounting board except for a wiring pattern (see figs 3b-c, reflecting member 81 partially covers upper surface of the board 10 except for wiring pattern 11). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the reflective member of Honma on the board of Ogata in order to further improve the light emission efficiency of the device. 

As to claim 2, Ogata discloses a light-emitting device (fig 1A, 1) comprising:
a mounting board (10) having an upper surface provided with a wiring pattern thereon (31, 32, 33, 34, 35, 42);
at least one wire (41) connecting lines of the wiring pattern (31-35, 42);
a plurality of light-emitting elements (22) mounted on the wiring pattern (31-35, 42); and 
wherein a plurality of rows of light-emitting elements are aligned, each row of the rows of the light-emitting elements being formed of a part of the light-emitting elements connected in series (fig 1A, LEDs 22 [0036]-[0037]), and 
wherein the wire is a wire bonded structure that connects the rows of the light-emitting elements to each other in series on the wiring pattern ([0036]-[0037]; wire bond 41; [0092]). 
Ogata does not explicitly disclose a first reflective member partially covering the upper surface of the mounting board except for the wiring pattern. 
Nonetheless, Honma discloses a first reflective member (figs 1-3, reflective member 81) partially covering an upper surface of a mounting board except for a wiring pattern (see figs 3b-c, reflecting member 81 partially covers upper surface of the board 10 except for wiring pattern 11). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the reflective member of Honma on the board of Ogata in order to further improve the light emission efficiency of the device. 

As to claim 3, Ogata discloses a light-emitting device (fig 1A, 1) comprising:
a mounting board (10) having an upper surface provided with a wiring pattern (31-35, 42) thereon, the wiring pattern having lines (31-35, 42);
at least one wire (41) connecting the lines of the wiring pattern (31-35, 42); and
a plurality of light-emitting elements (22) mounting on the wiring pattern (31-35, 42); 
wherein a plurality of rows of the light-emitting elements are aligned (fig 1A, rows of 22), each row of the rows of the light-emitting elements being formed of a part of the light-emitting elements connected in series ([0036]-[0037]), and 
wherein the wire (41) is a wire bonded structure ([0092]) that connects the rows of the light-emitting elements to each other in parallel on the wiring pattern ([0036]-[0037]). 
Ogata does not explicitly disclose a first reflective member partially covering the upper surface of the mounting board except for the wiring pattern. 
Nonetheless, Honma discloses a first reflective member (figs 1-3, reflective member 81) partially covering an upper surface of a mounting board except for a wiring pattern (see figs 3b-c, reflecting member 81 partially covers upper surface of the board 10 except for wiring pattern 11). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the reflective member of Honma on the board of Ogata in order to further improve the light emission efficiency of the device. 

As to claim 4, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein each row of the rows of the light-emitting elements is configured by connecting the light-emitting elements in series (fig 1B, LEDs 21-22). 

As to claim 5, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the wiring pattern comprises a plurality of mounting positions, each of which is predefined and on which each of the light-emitting elements is disposed (figs 7-8, LEDs on mounting positions of board 10).

As to claim 6, Ogata in view of Honma disclose the light-emitting device according to claim 5 (paragraphs above).
Ogata further discloses wherein each of the light-emitting elements (21, 22) is positioned on a mounting position of the mounting positions of the wiring pattern with a same posture (fig 2, LEDs 22)

As to claim 7, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses a second reflective member partially covering the upper surface of the mounting board ([0077]-[0078]), 
wherein the second reflective member covers the wiring pattern and the wire ([0077]-[0078]). 
Ogata does not explicitly disclose that the second reflective member  surrounds the light-emitting elements.
Nonetheless, It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the second reflective member of Ogata to surround the LEDs since this will improve the light extraction efficiency of light-emitting device, suppress the oxidization of the wiring and improved the insulation strength voltage of the device (Ogata [0078]). 

As to claim 8, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the wire is wire-bonded (fig 1A, wire 41) astride a portion of the wiring pattern (34) such that the wire electrically connects two connection region (31 to 33) and such that the wire bonded structure (41) extends over (wire bond 41 is over but not directly over; Note: reference cited in the Pertinent Art section teach wherein wire bond is formed directly over) and is not connected to the portion of the wiring pattern (wire 41 is not connected to 34).

As to claim 9, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the light-emitting elements are arranged in a matrix (fig 1A, LEDs 21, 22).

As to claim 10, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the at least one wire is a plurality of wires connecting the part of the wiring pattern to the another part of the wiring pattern (fig 3 details the plurality of wires 41). 

As to claim 11, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses a protective element (fig 1A, sealing member 51) disposed on the part of the wiring pattern (31-35, 42). 

As to claim 12, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the connection patterns comprise series and parallel connection patterns with different numbers of series connections and parallel connections ([0051]-[0057]). 

As to claim 13, Ogata discloses a mounting board (10) for a light-emitting device (1) having an upper surface, the mounting board comprising:
a wiring pattern (31-35, 42) on the upper surface such that a plurality of light-emitting elements (22) are capable of being mounted on the wiring pattern (31-35, 42); and
at least one wire (41) electrically connecting a part of the wiring pattern (31-35, 42) to another part of the wiring pattern ([0036]-[0037]); 
wherein the wiring pattern (31-35, 42) comprises a plurality of wire connection regions (42), each of the wire connection region being spaced apart from each other at a distance such that the connection regions are connected by the wire (41) that is a wire bonded structure ([0092]) extending between the connection regions to establish one of a plurality of connection patterns ([0036]-[0037]), each of the plurality of connection patterns has different numbers of series connection and parallel connection of the light-emitting elements by the wire ([0036]-[0037]), and 
wherein a plurality of rows of the light-emitting elements (21, 22) are capable of being disposed on the wiring pattern (31-35, 42), each row of the rows of the light-emitting elements formed of a part of the light-emitting elements (21, 22). 
Ogata does not explicitly disclose a first reflective member partially covering the upper surface of the mounting board except for the wiring pattern. 
Nonetheless, Honma discloses a first reflective member (figs 1-3, reflective member 81) partially covering an upper surface of a mounting board except for a wiring pattern (see figs 3b-c, reflecting member 81 partially covers upper surface of the board 10 except for wiring pattern 11). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the reflective member of Honma on the board of Ogata in order to further improve the light emission efficiency of the device. 

As to claim 14, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the wiring pattern (31-35, 42) comprises an extending portion (portion 33) that is provided outside of the rows of the light-emitting elements (21, 22) and not provided between the rows of the light-emitting elements (21, 22). 

As to claim 15, Ogata in view of Honma disclose the light-emitting device according to claim 14 (paragraphs above).
Ogata further discloses wherein the extending portion connects adjacent ones of the rows of the light-emitting elements in series (fig 4A shows the connection of the rows in series using extending portion 33). 

As to claim 16, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the wiring pattern is a plated wiring pattern ([0067]). 

As to claim 17, Ogata in view of Honma disclose the light-emitting device according to claim 1 (paragraphs above).
Ogata further discloses wherein the connection regions are connected by two wires that are each wire bonded structures extending between the connection regions to establish the one of a plurality of connection patterns (fig 1A, wire bonded structures 41 establishing one of a plurality of connections between regions 42).
 
As to claim 18, Ogata in view of Honma disclose the light-emitting device according to claim 2 (paragraphs above).
Ogata further discloses wherein the wiring pattern is a plated wiring pattern ([0067]).

As to claim 19, Ogata in view of Honma disclose the light-emitting device according to claim 3 (paragraphs above).
Ogata further discloses wherein the wiring pattern is a plated wiring pattern ([0067]).

As to claim 20, Ogata in view of Honma disclose the light-emitting device according to claim 13 (paragraphs above).
Ogata further discloses wherein the wiring pattern is a plated wiring pattern ([0067]).

As to claim 21, Ogata in view of Honma disclose the light-emitting device according to claim 13 (paragraphs above).
Ogata further discloses wherein the connection regions are connected by two wires that are each wire bonded structures extending between the connection regions to establish the one of a plurality of connection patterns (fig 1A, wire bonded structures 41 establishing one of a plurality of connections between regions 42).

As to claim 22, Ogata in view of Honma disclose the light-emitting device according to claim 13 (paragraphs above).
Ogata further discloses wherein the wire is wire-bonded (fig 1A, wire 41) astride a portion of the wiring pattern (34) such that the wire electrically connects two connection region (31 to 33) and such that the wire bonded structure (41) extends over (wire bond 41 is over but not directly over; Note: reference cited in the Pertinent Art section teach wherein wire bond is formed directly over) and is not connected to the portion of the wiring pattern (wire 41 is not connected to 34). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yu et al. (US Pub. No. 2018/0337315 A1), hereafter referred to as Yu, shows in figure 2A that a bond wire is directly over a wiring pattern. 
Additionally, US2015/0176820 and US2013/0141891 are pertinent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/16/2022